Citation Nr: 1004010	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 23, 
2005, for service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
December 1978.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2009.  A transcript of this hearing is associated with the 
Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for an ear condition in May 1984. 

3.  September 1984 and November 1984 rating decisions denied 
entitlement to bilateral hearing loss due to a sinus 
condition.  The Veteran did not appeal.

4.  The Veteran filed a claim for service connection for a 
chronic sinus condition on December 23, 2005.  

5.  The Veteran did not raise the claim of entitlement to 
service connection for chronic sinusitis at any time earlier 
than December 23, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 23, 
2005, for service connection for chronic sinusitis have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a Veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

History and Analysis 

The Veteran filed a claim for service connection for a 
chronic sinus condition in December 2005.  By a rating 
decision dated September 2006, the Veteran was granted 
service connection for chronic sinusitis with allergic 
conjunctivitis and assigned a 10 percent disability 
evaluation effective December 23, 2005, the date the Veteran 
filed his claim for service connection for a chronic sinus 
condition.  The Veteran was subsequently granted a 30 percent 
rating in May 2007, going back to December 23, 2005.  

The Veteran has argued alternately that his effective date 
should be in 1981 or 1982 (when he thought he had originally 
filed a claim for a sinus condition), 1988 (date private 
treatment records first show treatment post-service) or in 
2001 (date some private treatment records were submitted for 
another claim which showed the Veteran suffered from sinus 
issues).  During the Veteran's November 2009 hearing, there 
was an indication that perhaps the Veteran's full service 
treatment records had not been available, and so his alleged 
initial claim for a sinus condition in the 1980s would have 
been granted if they had been of record.  The Board notes 
that this appears to refer to 38 C.F.R. § 3.156, which 
indicates that notwithstanding any other section of 38 C.F.R. 
§ 3.156, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).

Review of the record does not indicate the Veteran filed a 
compensation claim for a chronic sinus condition prior to 
December 23, 2005.  The Veteran's first claim for 
compensation was received in December 1980 and was for a back 
and neck injury.  Subsequent to his initial claim, the 
Veteran gave no indication on any claims form he filed or in 
any informal communication prior to December 23, 2005 that he 
was seeking compensation on any basis for a chronic sinus 
condition.  

A review of the claims folder shows that the earliest 
communication from the Veteran that could possibly be 
construed as a claim of entitlement to service connection for 
a chronic sinus condition was received in May 1984, when the 
Veteran submitted a claim for service connection for an ear 
condition.  Prior to this May 1984 communication, the Veteran 
had submitted a formal claim and a number of informal claims, 
but these related to his peptic ulcer, neck injury, back 
injury, unemployability and anxiety.  The Board has 
considered whether his May 1984 claim for an ear condition 
should have been considered a claim for service connection 
for a sinus condition at the time and has declined to do so, 
for the reasons discussed below.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a) (West 2002).  A claim is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2009); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word 'specifically,' and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the United States Court of 
Appeals for Veterans Claims' precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 
3.155(c) further provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

Upon review of the May 1984 communication, the Board finds no 
clear intent, on the part of the Veteran, to request 
entitlement to service connection for a sinus condition.  The 
Veteran stated that he "[r]equest my claim for service 
connected disability be reopened and amended to include 
bilateral ear condition be rated as service connected.  I was 
treated for ear infection several times."  In a July 1984 
deferred rating decision, the RO noted that the Veteran's 
service treatment records showed treatment given to serous 
otitis multiple times in 1975 to 1978.  The Veteran's 
discharge examination was noted as indicating that the 
Veteran's sinus congestion was responsible for his ear 
infections.  The rating decision also mentioned that the 
Veteran had a diagnosis of allergic rhinitis/sinusitis, 
receiving treatment in 1977 and 1978.  Subsequent rating 
decisions in September 1984 and November 1984 denied the 
Veteran as a bilateral ear condition had not been shown on 
his last exam.  In summary, there was nothing in the May 1984 
informal communication which VA could construe as 
"evidencing a belief in entitlement" to service connection 
for a chronic sinus condition.  38 C.F.R. § 3.1(p).  Rather, 
it was clear from the Veteran's communication that he was 
referring to ear infections and an ear condition.  

Furthermore, this May 1984 ear condition claim led to 
September 1984 and November 1984 rating decisions, which 
denied the Veteran's claim for an ear condition, and which 
took into consideration and referenced the Veteran's service 
treatment records showing sinusitis and which attributed his 
ear infection in service to sinus congestion.  As those 
decisions are final, the May 1984 claim cannot be used as the 
basis for the effective date of the grant of service 
connection in the September 2006 rating decision.

The mere presence of medical evidence does not establish 
intent on the part of the Veteran to seek service connection 
for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  VA medical records cannot be accepted as informal 
claims for disabilities where service connection has not been 
established.  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for compensation. 
According to the United States Court of Appeals for Veterans 
Claims (Court), 38 C.F.R. § 3.157 only applies to a defined 
group of claims.  See Sears v. Principi, 16 Vet. App. 244, 
249 (2002) (§ 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established).  

As noted above, medical treatment for a disability, without 
an intent expressed by a claimant to seek benefits based on 
that disability does not constitute an informal compensation 
claim.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006).  Therefore, the Board finds that the records submitted 
to VA in 2001 showing treatment for a sinus condition do not, 
in and of themselves, constitute an informal claim.  In fact, 
they were submitted along with other records to support a 
claim for increase in the Veteran's service-connected neck 
and stomach disabilities.  There was no indication in any of 
the communications accompanying the records that the Veteran 
was seeking service connection for a sinus condition at that 
time.  

The Board also finds that private treatment records received 
by VA in January 2007 that as early as 1988 show treatment 
for a sinus condition cannot be used to establish an earlier 
effective date for service connection for chronic sinusitis.  
In this case, although the Veteran suffered from a sinus 
condition prior to December 23, 2005, the effective date must 
be the date of the receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Even assuming that the Veteran had his sinus 
condition for many years prior to December 2005, December 
2005 is when VA first has receipt of a claim for service 
connection for a chronic sinus condition.  

Finally, in reference to allegations of newly discovered 
treatment records under 38 C.F.R. § 3.156 (c), the Board 
notes that it has found that the Veteran made no prior claim 
for service connection for a sinus condition, so this 
argument is somewhat moot.  However, even if the Veteran had 
filed a claim in the early 1980s, it is clear that the 
service treatment records showing treatment for sinus issues 
in service such as sinusitis and rhinitis were of record at 
least by 1984 (as the 1984 rating decisions reference these 
specific diagnoses) and could not be considered newly 
associated with the claims file.  

Therefore, the Board finds that the Veteran had not 
communicated intent to file a claim for service connection 
for a sinus condition before December 23, 2005.  

In view of the above evidence and statutory and regulatory 
criteria, the Board concludes that the effective date 
assigned for the grant of service connection for chronic 
sinusitis by the RO is correct.  Given the above, as the 
Veteran did not file a claim for service-connected 
compensation for chronic sinusitis prior to December 23, 
2005, he has already been given the earliest possible 
effective date for the award of service connection for 
chronic sinusitis.  See 38 C.F.R. § 3.400.  Thus, there is no 
basis for an effective date earlier than December 23, 2005 
for the award of service connection for compensation 
purposes.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate a claim for service connection for a sinus 
condition, by a letter in February 2006.  An April 2006 
letter provided specific notice required by Dingess, supra.  
The Veteran was granted service connection for chronic 
sinusitis in a September 2006 rating decision.  

In regards to the Veteran's notice of disagreement regarding 
the Veteran's effective dates for his chronic sinusitis, the 
Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, with regard to the earlier effective date issue, 
the Board notes that VA is not required to provide notice or 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Here, the Veteran's 
earlier effective date claim is governed by VAOPGCPREC 5-
2004, as there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim for earlier effective date for service connection for 
chronic sinusitis.  There is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of service connection as the effective 
date can be no earlier than the date of receipt of the claim.  
As discussed more fully above, the effective date of an 
evaluation and an award of compensation based on an original 
or reopened claim "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.  Therefore, even if evidence did exist pre-
dating receipt of the claim, that showed service connection 
was warranted for the Veteran's sinusitis, it is legally 
impossible to get an effective date any earlier than the date 
the claim was ultimately received, when the claim is filed 
more than one year after service discharge.  For these 
reasons, the Board concludes that VA has met its duty to 
notify the Veteran concerning the claims addressed in this 
decision.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records, VA medical 
records and private treatment records.  The Veteran was given 
a VA medical examination in connection with the claim.  The 
Veteran testified before the undersigned.  Statements from 
the Veteran and his representatives are associated with the 
claims file.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An effective date earlier than December 23, 2005 for service 
connection for chronic sinusitis is denied. 



____________________________________________
DEBOARH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


